COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Stage Stores, Inc. v. Jon Gunnerson

Appellate case number:    01-13-00708-CV

Trial court case number: 2013-21878

Trial court:              61st District Court of Harris County

       William M. Corrigan’s motion to appear pro hac vice is granted.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: November 13, 2014